
	

116 SRES 132 ATS: Honoring the life of Ted Lindsay.
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 132
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2019
			Ms. Stabenow (for herself and Mr. Peters) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 2, 2019Committee discharged; considered and agreed toRESOLUTION
		Honoring the life of Ted Lindsay.
	
	
 Whereas Robert Blake Theodore Lindsay (referred to in this preamble as Ted Lindsay) was born in Renfrew, Ontario, Canada, on July 29, 1925, and was a professional hockey player known for his love of the sport and defense of players’ rights;
 Whereas, in 1917, the father of Ted Lindsay, Leslie Bert Lindsay, was one of the first players in the National Hockey League (in this preamble referred to as the NHL) and was the first NHL goalie in the history of the league to record a win;
 Whereas Ted Lindsay entered the NHL in 1944 at 19 years of age when he joined the Detroit Red Wings;
 Whereas Ted Lindsay was known as a fierce competitor who earned the nicknames Terrible Ted and Old Scarface for his toughness; Whereas the NHL developed 2 penalties, elbowing and kneeing, because of his physical play;
 Whereas Ted Lindsay played left wing on the Production Line alongside Gordie Howe and Sid Abel, the most productive offensive scoring unit in the NHL from the late 1940s through the mid-1950s;
 Whereas Ted Lindsay played 14 seasons with the Detroit Red Wings and led the team to 4 Stanley Cup championships;
 Whereas, in 1950, Ted Lindsay started one of the most beloved traditions in the NHL by lifting the Stanley Cup over his head and skating around the rink after winning the Stanley Cup Finals;
 Whereas Ted Lindsay led an effort to organize the first National Hockey League Players’ Association;
 Whereas the Detroit Red Wings stripped Ted Lindsay of his captaincy and traded Ted Lindsay to the struggling Chicago Black Hawks in retribution for his actions to unionize NHL players;
 Whereas Ted Lindsay played 3 seasons with the Chicago Blackhawks and helped the team to the playoffs;
 Whereas, in 1964, at 39 years of age, Ted Lindsay rejoined the Detroit Red Wings at the behest of his former teammate, Detroit Red Wings Coach Sid Abel;
 Whereas, in 1966, Ted Lindsay was inducted into the Hockey Hall of Fame, but refused to attend the men-only ceremony without his wife and children, leading to a rules change the following year;
 Whereas, in 1977, the Detroit Red Wings named Ted Lindsay as general manager, and Ted Lindsay led the team to the playoffs for the first time in 9 years and to a playoff series win for the first time in 12 years;
 Whereas Ted Lindsay appeared in 11 NHL All-Star games during 17 seasons in the NHL and recorded 379 goals and 472 assists for 851 points, making him the highest-scoring left wing at the time;
 Whereas Ted Lindsay generously devoted his time to charity, driving across Michigan and Ontario to offer advice and encouragement to young hockey players;
 Whereas Ted Lindsay started the Ted Lindsay Foundation, which has raised millions of dollars toward finding a cure for autism;
 Whereas, in December 2018, the Ted Lindsay Foundation pledged $1,000,000 to support the autism outreach efforts of Oakland University;
 Whereas Ted Lindsay was preceded in death by his wife of 27 years, Joanne Lindsay, who died in 2017;
 Whereas, on March 4, 2019, Ted Lindsay died at 93 years of age, after a long career in professional hockey that inspired millions of people; and
 Whereas Ted Lindsay is survived by his 3 children, 1 stepdaughter, and many grandchildren and great-grandchildren, and by hockey fans across the United States: Now, therefore, be it
		
	
 That the Senate— (1)honors the life and legacy of Ted Lindsay for his significant contributions to the sport of hockey, the city of Detroit, and the State of Michigan;
 (2)expresses its deepest sympathies and condolences to the family of Ted Lindsay upon his passing; and (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to the family of Ted Lindsay.
			
